 Case 2:15-cr-00021-LGW-BWC Document 44 Filed 06/01/20 Page 1 of 3
                                                                                FILED
                                                                     John E. Triplett, Acting Clerk
                                                                      United States District Court

                                                                By MGarcia at 1:06 pm, Jun 01, 2020


          In the United States District Court
          for the Southern District of Georgia
                  Brunswick Division
UNITED STATES OF AMERICA,


     v.                                    CR 215-021

GEORGE HUMPHREYS,

     Defendant.

                                 ORDER

     Before the Court is Defendant George Humphreys’ motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended

by the First Step Act.       Dkt. No. 42.      For the reasons below,

Humphreys’ motion is DISMISSED.

                              BACKGROUND

     In August 2015, under a written plea agreement, Humphreys

pleaded guilty to an Information charging him with conspiracy to

distribute a quantity of cocaine.      Dkt. Nos. 10, 11.     Rather than

facing a statutory maximum term of twenty years’ imprisonment, see

21 U.S.C. §§ 841(b)(1)(C), 846, Humphreys was allowed to plead to

conspiracy under 18 U.S.C. § 371, which capped his sentencing

exposure at five years.    His advisory guideline range was twenty-

seven to thirty-three months.     In January 2016, the Court sentence

Humphreys to twenty-seven months’ imprisonment with the Bureau of

Prisons (“BOP”), followed by three years’ supervised release.
 Case 2:15-cr-00021-LGW-BWC Document 44 Filed 06/01/20 Page 2 of 3



Humphreys did not directly appeal.                He was released from BOP

custody around March 2017.          In October 2019, the Court revoked

Humphreys’ supervised release after he stipulated to violating the

conditions of his release and sentenced him to the maximum twenty-

four months’ imprisonment.          Dkt. No. 40.        According to the BOP

website, Humphreys is currently incarcerated at FCI Jesup in Jesup,

Georgia, with a projected release date of May 2, 2021.

      Now Humphreys moves the Court for compassionate release under

18 U.S.C. § 3582(c)(1)(A).           Humphreys’ motion is based on the

COVID-19    pandemic   and   his    concern      for   his    health.     As   the

Government notes, however, Humphreys has not averred that he has

exhausted his administrative remedies with the BOP as required by

18 U.S.C. § 3582(c)(1)(A).

                                   DISCUSSION

      Before a prisoner can file a motion under 18 U.S.C. § 3582,

he must first have “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the

[his] behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant's facility, whichever is

earlier.” Id. § 3582(c)(1)(A).          Here, Humphreys does not allege in

his   motion    that   he   attempted       to   exhaust     his   administrative

remedies.      See Dkt. No. 42.

      The BOP has an administrative process in place to determine

how best to respond to the risk each individual inmate faces from

                                        2
 Case 2:15-cr-00021-LGW-BWC Document 44 Filed 06/01/20 Page 3 of 3



COVID-19.   The exhaustion requirement allows the BOP to apply that

process in a timely and orderly manner without giving preferential

treatment to inmates who prematurely file motions with the Court.

Having   found   that   Humphreys       has   failed   to   exhaust   his

administrative remedies, the Court concludes that it does not have

jurisdiction to decide Humphreys’ request. See United States v.

Matthews, No. 5:01-cr-18, 2020 WL 1845101, at *2 (M.D. Ga. Apr.

10, 2020) (“Because ‘[n]othing in the record . . . indicates

[petitioner] exhausted his administrative remedies before filing

his request,’ the Court does not have jurisdiction to consider the

motion.” (quoting United States v. Coates, 775 F. App'x 669, 671

(11th Cir. 2019))).

     Accordingly, Humphreys/ motion, dkt. no. 42, is DISMISSED.



     SO ORDERED, this 1st day of June, 2020.




                                 __________________________________
                                 HON. LISA GODBEY WOOD, JUDGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA




                                    3
